—Judgment, Supreme Court, New York County (James Leff, J.), rendered April 29, 1996, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
Defendant was not entitled to a Wade hearing concerning an identification by a deceased witness, since the witness would not be testifying at trial (CPL 710.20 [6]). Defendant’s plea was knowing, intelligent, and voluntary. His factual allocution did not cast significant doubt on his guilt (see, People v Toxey, 86 NY2d 725; People v Lopez, 71 NY2d 662), and his exculpatory statements made other than during the plea allocution itself are irrelevant (People v Negron, 222 AD2d 327, lv denied 88 NY2d 882). The record provides no support for defendant’s claim that his mental state at the time of the plea was affected *80by lack of needed medication (see, People v Gonzales, 231 AD2d 939, lv denied 89 NY2d 923). The court properly refiised to appoint new counsel on the day of trial because defendant failed to establish good cause for such substitution (People v Sides, 75 NY2d 822), and properly denied defendant’s similar request at sentencing. Neither counsel’s refusal to join in defendant’s meritless pro se motion to withdraw his plea (see, People v Kelly, 232 AD2d 314; People v Beach, 225 AD2d 364, lv denied 88 NY2d 933), nor defendant’s meritless claim of coercion by counsel (see, People v Senghor, 248 AD2d 299) warranted substitution. Concur — Sullivan, J. P., Rosenberger, Wallach and Andrias, JJ.